Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Toyohiko Konno on 05/06/21.
Claim 10: A method for producing rare earth permanent magnet comprising the steps of:
holding a sintered magnet body of R1-Fe-B composition, where R1 is one or
more elements selected from a group consisting of Y, Sc, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Yb, and Lu 
electrically charging a dry powder to obtain an electrically charged dry powder, the powder containing one or more compounds selected from an oxide, fluoride, oxyfluoride, hydroxide and hydride of R2, where R2 is one or more elements selected from a group consisting of Y, Sc, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Yb, and Lu 
applying the electrically charged dry powder to a surface of the sintered magnet body which is electrically grounded, so that the surface of the sintered magnet body is covered with the dry powder[[;]] by electrostatically depositing the dry powder directly on the surface of the magnet body to directly coat the sintered magnet body with the dry powder; and then
2 to be absorbed in the magnet body.
Claim 17: The rare earth magnet producing method of claim 10 wherein the jig is made of a material selected from a group consisting of copper, copper alloys, aluminum, iron, iron alloys, and titanium, and includes holding portions having a pointed end such that the magnet body is held by clamping the magnet body between the holding portions, and portions of the jig other than the contacts of the holding portions with the magnet body and electric contacts for grounding 
Claim 18: Cancelled.
Allowable Subject Matter
Claims 10-17 are allowed. Applicant’s arguments, see Pre Appeal Request, filed 04/02/21, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claim 10 has been withdrawn. After further search and consideration the examiner did not find any reference that alone or with combination with previous references  can teach electrostatically deposition dry powder of the R2 compound on sintered magnet of R1-Fe-B rare earth magnet  as claim 1 requires.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.